Exhibit POWER OF ATTORNEY Each person whose signature appears below hereby severally constitutes and appoints Steven M. Klosk, Gregory P. Sargen and F. Michael Zachara, and each of them acting singly, as his or her true and lawful attorney-in-fact and agent, with full and several power of substitution and resubstitution, to sign for him or her and in his or her name, place and stead in any and all capacities indicated below, the Registration Statements filed herewith and any and all pre-effective and post-effective amendments and supplements to the said Registration Statements, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite and necessary fully to all intents and purposes as he or she might or could do in person hereby ratifying and confirming all that said attorney-in-fact and agent, or his or her substitute, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: /s/ Steven M. Klosk February 2, 2010 Steven M. Klosk President and Chief Executive Officer /s/ Gregory P. Sargen February 2, 2010 Gregory P. Sargen Vice President and Chief Financial Officer /s/ John R. Miller February 2, 2010 John R. Miller Executive Chairman /s/ David R. Bethune February 2, 2010 David R. Bethune Director /s/ Rosina B. Dixon February 2, 2010 Rosina B. Dixon Director /s/ Roy W. Haley February 2, 2010 Roy W. Haley Director /s/ Kathryn R. Harrigan February 2, 2010 Kathryn R. Harrigan Director /s/ Leon J. Hendrix, Jr. February 2, 2010 Leon J. Hendrix, Jr. Director /s/ Ilan Kauthal February 2, 2010 Ilan Kaufthal Director /s/ William B. Korb February 2, 2010 William B. Korb Director /s/ Peter G. Tombros February 2, 2010 Peter G. Tombros Director
